Motion for writ of error coram nobis denied. Memorandum: The period of time from defendant’s arrest to the commencement of trial was not so excessive as to constitute a violation of appellant’s constitutional right to a speedy trial (see CPL 30.20). Nor has defendant shown any prejudice by reason of such delay. Appellate counsel’s failure to raise a constitutional speedy trial issue on appeal consequently did not deprive appellant of his right to meaningful representation (see People v Stultz, 2 NY3d 277 [2004], rearg denied 3 NY3d 702 [2004]). Present—Pigott, Jr., P.J., Scudder, Gorski, Pine and Lawton, JJ.